—Judgment, Supreme Court, New York County (Paula Omansky, J.), entered April 13, 1999, which granted petitioner’s application to stay arbitration pursuant to CPLR article 75, unanimously affirmed, without costs.
The subject Customer Agreement, although providing for arbitration of any disputes arising thereunder, included a New York choice of law provision effectively incorporating New York’s rule that threshold Statute of Limitations questions are for the courts (see, Matter of Smith Barney, Harris Upham & Co. v Luckie, 85 NY2d 193, cert denied sub nom. Manhard v Merrill Lynch, Pierce, Fenner & Smith, 516 US 811; see also, Merrill Lynch, Pierce, Fenner & Smith v Ohnuma, 218 AD2d 572). Accordingly, the IAS Court properly entertained the petition to stay arbitration on the ground that respondent’s claims under the Customer Agreement were time-barred. As to the merits, the court’s determination that respondent’s claims were, in fact, time-barred is not contested. Concur — Ellerin, P. J., Wallach, Lerner, Andrias and Saxe, JJ.'